Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
	An examiner’s comment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

General Information
	Applicant's response, including the Inventor Declaration under rule 1.130(a), signed by inventor Alsie Nelson on August 25th, 2022, and the amendments to the Specification filed on 25 August 2022, are hereby acknowledged. The amendment of the papers has been entered. The merits of this case have been carefully examined again in light of applicant's response received 25 August 2022.

The declaration makes clear the relationship between the disclosed design and the assignee. This relationship established, the Examiner acknowledges that the cited Multi-Surface Traction Sling was not known or used by others more than a year prior to the date of application by the inventor as is required by 35 USC § 102(a).
The declaration filed is sufficient to overcome the rejection. The rejection is hereby withdrawn.

	Upon careful review and consideration, the rejection under 35 U.S.C. 102 (a)(1) in the office action dated 20 June 2022 is hereby withdrawn and the case is now being passed to issue.

Conclusion
The application is in condition for allowance. The art of record not relied upon is cited as cumulative art.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YELIZAVETA Y MASALIMOVA whose telephone number is (571)272-9403.  The examiner can normally be reached on Mon-Fri, 9 am - 5 pm EST.
	 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michelle Wilson can be reached on (571) 272-7639.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
 
/Y.Y.M./
Examiner, Art Unit 2926                

/LEANNE WAS-ENGLEHART/Primary Examiner, Art Unit 2918